Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-14 are presented for examination.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Matthew G. Miller (Reg. No.: 72,656) on 4 May 2022.
The application has been amended as follows: 

1.	(Currently Amended) A method for associating at least one tamper-proof seal with an anti-counterfeiting system, comprising the steps of:
programmatically generating a plurality of complete serial numbers by 
providing an amount of serial numbers to generate;
appending or prepending one or more random letters to each of the serial numbers to generate each complete serial number;
hashing, via a hashing algorithm, each of the complete serial numbers to create a hash;
converting the hash from the previous step into a hex value;
generating a plurality of verification codes, each verification code from the plurality of verification codes generated to correspond to a different complete serial number  from the plurality of complete serial numbers, where each verification code from the plurality of verification codes is equivalent to a portion of said hex value;
	grouping the plurality of complete serial numbers into a batch;
uploading the plurality of complete serial numbers and the plurality of verification codes to a computerized database; and
preparing a plurality of tamper-proof seals associated with an anti-counterfeiting system, by preparing a tamper-proof seal corresponding to a given complete serial number from the computerized database, affixing a corresponding verification code from the computerized database to the given complete serial number from the computerized database corresponding verification code is obscured by a removable material, and repeating for each complete serial number in the computerized database.

6.	(Currently Amended) A method for validating the provenance of a product, comprising the steps of:
programmatically generating a plurality of complete serial numbers by 
providing an amount of serial numbers to generate;
appending or prepending one or more random letters to each of the serial numbers to generate each complete serial number;
hashing, via a hashing algorithm, each of the complete serial numbers, to create a hash;
converting the hash from the previous step into a hex value;
generating a plurality of verification codes, each verification code from the plurality of verification codes generated to correspond to a different complete serial number from the plurality of complete serial numbers, where each verification code from the plurality of verification codes is equivalent to a portion of said hex value; 
grouping the plurality of complete serial numbers into a batch;
uploading the plurality of complete serial numbers and the plurality of verification codes to a computerized database; 
preparing a plurality of tamper-proof seals, by preparing a tamper-proof seal corresponding to a given complete serial number from the computerized database, affixing a corresponding verification code from the computerized database to the given complete serial number from the computerized database, where the corresponding verification code is obscured by a removable material, and repeating for each complete serial number in the computerized database; 
combining the plurality of tamper-proof seals into a roll; 
generating a computer-readable electronic data file containing the complete serial number and the respective verification code for each of the plurality of tamper-proof seals combined into said roll;
adding a plurality of data fields pertaining to a product to the computerized database, by an entity;
associating the plurality of data fields with the batch within the computerized database;
activating a predetermined amount of complete serial numbers contained on the roll, by the entity;
affixing at least one tamper-proof seal to a physical embodiment of the product;
entering the complete serial number affixed to at least one tamper-proof seal into a web portal operatively connected to the computerized database;
unobscuring the verification code affixed to the tamper-proof seal;
entering the unobscured verification code into the web portal;
verifying the unobscured verification code against the respective verification code in the computer-readable electronic data file; and
returning and indication of the product’s provenance, if the unobscured verification code and the respective verification code in the computer-readable electronic data file are equivalent.

12.	(Currently Amended) An anti-counterfeiting system, comprising:
a plurality of complete serial numbers, each complete serial number comprising a numeric value with at least one randomly generated letter prepended or appended to the numeric value;
a plurality of hex values corresponding to the plurality of complete serial numbers in a one-to-one relationship, each of the hex values comprising a hash of the corresponding complete serial number;
a plurality of verification codes corresponding to the plurality of hex values in a one-to-one relationship, each of the verification codes comprising a portion of the corresponding hex values;
a plurality of tamper-proof seals corresponding to the plurality of complete serial numbers and plurality of verification codes, each seal having a top surface and a bottom surface, wherein the top surface is at least partially coated with a holographic material, the verification code, and a removable film to obscure the verification code, and the back surface being coated with an adhesive;
a computerized database having a computer-readable electronic data file containing the complete serial number and the verification code for each of the plurality of tamper-proof seals; and
an internet-based verification system for an end user to verify the complete serial number and the verification code contained on one of the plurality of tamper-proof seals against the computer-readable electronic data file.
Allowable Subject Matter
Claims 1-14 are allowed.
	The claims are directed to novel and non-obvious methods for associating at least one tamper-proof seal with an anti-counterfeiting system, methods for validating the provenance of a product and anti-counterfeiting systems.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTOL-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN B SCHWARTZ whose telephone number is (571)270-3850. The examiner can normally be reached 9am-7pm EST, Monday-Thursday, 9am-5pm EST, Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on (571)272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN B SCHWARTZ/Primary Examiner, Art Unit 2435